 1 MAI SHAWWA
   Attorney at Law, SBN 236683
 2 1226 L Street
   Bakersfield, CA 93301
 3 Telephone: (661) 432-7577
   Facsimile: (661) 742-1898
 4

 5 Attorney for the Defendant
   Mubarek Alnajar
 6

 7                            IN THE UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                          CASE NO. 18-CR-00135 DAD-BAM
11                               Plaintiff,             STIPULATION TO CONTINUE
                                                        SENTENCING HEARING; FINDINGS
12   v.                                                 AND ORDER
13   MUBAREK ALNAJAR,                                   DATE: March 23, 2020
                                                        TIME: 10:00 a.m.
14                               Defendant.             JUDGE: Hon. Dale A. Drozd
15

16
                                              STIPULATION
17
            COMES NOW, Defendant, MUBAREK ALNAJAR, by and through his attorney of record,
18

19 Mai Shawwa and The United States of America, by and through his counsel of record GRANT
20 RABBEN, hereby stipulate as follows:

21          1.     By previous order, this matter was set for sentencing on March 2, 2020.
22
            2.     By this stipulation, defendants now move to continue the sentencing hearing to
23
     March 23, 2020 at 10:00 a.m. before the Honorable Dale A. Drozd. The government joins in this
24
     request.
25
            3.     The parties agree and stipulate, and request that the Court find the following:
26

27          a.     Mr. Alnajar’s attorney needs additional time to gather information necessary to

28 prepare the sentencing memorandum. Once counsel receives this information, she will require time
                                                1
29

30
     to review and submit the memorandum to the Court.
 1
            b.     The government does not object to, and agrees with, the requested continuance.
 2

 3 IT IS SO STIPULATED.

 4 DATED: February 13, 2020

 5                                       /s/ Mai Shawwa
                                         MAI SHAWWA
 6                                       Counsel for Defendant
                                         MUBAREK ALNAJAR
 7

 8 DATED: February 13, 2020
                                         /s/ Grant Rabben
 9                                       GRANT RABBEN
                                         Assistant United States Attorney
10

11

12

13                                              ORDER

14

15          GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the sentencing hearing set

16 for March 2, 2020, before the Honorable Dale A. Drozd, be continued to March 23, 2020 at 10:00

17 a.m.

18 IT IS SO ORDERED.

19      Dated:    February 18, 2020
20                                                   UNITED STATES DISTRICT JUDGE

21

22

23

24

25
26

27

28
                                                     2
29

30
